DETAILED ACTION
This is a notice of allowance in response to the after final response filed 10/21/2021.
	
Status of Claims
Claims 1, 3-6, 22-24, 26-28, and 30 are pending;
Claims 1, 3, 22-24, 26-28, and 30 are currently amended; claims 2, 7-21, 25, and 29 have been cancelled; claims 4-6 were previously presented;
Claims 1, 3-6, 22-24, 26-28, and 30 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response after Final Action
The after final response filed 10/21/2021 in reply to the Office action mailed 09/14/2021 is hereby entered.

Drawings
The replacement drawings filed 06/16/2021 are accepted.



Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an internet communication (see attachment) from the applicant's representative, Roland E. Long, Reg. No. 41,949, on 10/29/2021.
The application has been amended as follows:
	
	In the Claims Filed 10/21/2021

1. (currently amended) A mounting system for a wall mounted
(a) a mounting plate which is attachable to a wall, [[and]]
(b) a mountable component which includes a clamping means having 
- a clamp head with a first clamp surface, 
- a threaded elongate member engaged with the clamp head, and
- a body having a first end, a second end, a first side, a second side and a longitudinal extent between the first end and the second end, the first and second sides extending between the first end and the second end, the second side being parallel to the first side, the first and second sides each having an inner  the body having a locating formation which protrudes from the presenting side, the locating formation including a hole, the body having a slot formed on the underside, the slot running in [[the]]a longitudinal direction of the body and extending laterally to the inner surface of each of the first and second sides, the slot including a second clamp surface located at the second end of the body, the clamp head being engaged in the slot and, under action of the threaded elongate member, being movable in the slot relative to the body in the longitudinal direction of the body towards the second clamp surface, 
wherein the threaded elongate member passes through the second end of the body and is engaged with the clamp head, 
wherein the threaded elongate member is actuatable by rotation to cause the clamp head to move along the threaded elongate member to advance the first clamp surface within the slot towards the second clamp surface to thereby close the slot, when the mounting plate is received in the slot, to clamp the mounting plate between the first and second clamp surfaces in attachment of the mountable component to the mounting plate, 
wherein the body is adapted to guide the movement of the clamp head into closure of the slot, while preventing the clamp head from rotating with the threaded elongate member and while preventing the clamp head from pulling away from the mountable component, 



(c) a tubular element with a threaded aperture, and
(d) a bolt extending from the underside of the body, through the hole of the locating formation into the threaded aperture of the tubular element, the bolt securing the tubular element to the body.  
  
2. (cancelled)

3. (currently amended) The mounting system according to claim 1 in combination with the wall mounted accessory, wherein the tubular element is an accessory support, and wherein the wall mounted accessory is attached to the accessory support.
	
4. (previously presented) The mounting system according to claim 1, wherein the mounting plate is bevelled at least partly along diametrically opposed edges of the mounting plate to provide a first bevelled surface and a second bevelled surface.



6. (previously presented) The mounting system according to claim 5, wherein each of the first and second clamp surfaces is shaped complementary to a respective one of the first and second bevelled surfaces to ride over the respective one of the first and second bevelled surfaces when the clamping means is actuated to draw the mountable component towards the wall.

7-21. (cancelled) 

22. (currently amended) The mounting system

23. (currently amended) The mounting system in combination with the wall mounted accessory,  wherein the wall mounted accessory is a hook.

24. (currently amended) The mounting system in combination with the wall mounted accessory, wherein the wall mounted accessory is a hook.

25. (cancelled)


(a) a mounting plate which is attachable to a wall, [[and]]
(b) a mountable component which includes a clamping means having 
- a clamp head with a first clamp surface, 
- a threaded elongate member engaged with the clamp head, and
- a body having a first end, a second end, a first side, a second side and a longitudinal extent between the first end and the second end, the first and second sides extending between the first end and the second end, the second side being parallel to the first side, the first and second sides each having an inner surface and an outer surface, the body having a presenting side and an the body having a locating formation which protrudes from the presenting side, the locating formation including a hole, the body having a slot formed on the underside, the slot running in [[the]]a longitudinal direction of the body and extending laterally to the inner surface of each of the first and second sides, the slot including a second clamp surface located at the second end of the body, the clamp head being engaged in the slot and, under action of the threaded elongate member, being movable in the slot relative to the body in the longitudinal direction of the body towards the second clamp surface, 

wherein the threaded elongate member is actuatable by rotation to cause the clamp head to move along the threaded elongate member to advance the first clamp surface within the slot towards the second clamp surface to thereby close the slot, when the mounting plate is received in the slot, to clamp the mounting plate between the first and second clamp surfaces in attachment of the mountable component to the mounting plate, 
wherein the body is adapted to guide the movement of the clamp head into closure of the slot, while preventing the clamp head from rotating with the threaded elongate member and while preventing the clamp head from pulling away from the mountable component,





(c) a protruding element with a threaded aperture,
(d) a bolt extending from the underside of the body, through the hole of the locating formation into the threaded aperture of the protruding element, the bolt securing the protruding element to the body, and 
(e) a cover plate with a locating aperture, the cover plate located between the protruding element and the presenting side of the body with the locating formation extending through the locating aperture.

27. (currently amended) The mounting system in combination with the wall mounted accessory according to claim [[1]]3, wherein the wall mounted accessory is a hook.

28. (currently amended) The mounting system in combination with the wall mounted accessory, wherein the wall mounted accessory is a hook.

29. (cancelled)

30. (currently amended) The mounting system according to claim 1 in combination with the wall mounted accessory, wherein the tubular element is an accessory support, and wherein the wall mounted accessory is a bathroom or kitchen accessory attached to the accessory support.



Allowable Subject Matter
Claims 1, 3-6, 22-24, 26-28, and 30, in the foregoing examiner's amendment, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a mounting system as specified in claim 1 or a mounting system as specified in claim 26.  Relevant references include Lemire                   (US 6,659,418 B2), Moritz (US 4,769,985), and Huff, Jr. (US 5,125,175), hereinafter Huff. 
With respect to claim 1, as similarly presented on pages 10-22 of the Office action mailed 09/14/2021, Lemire, as modified by Moritz and Huff, teaches most of the limitations of claim 1 but does not teach "a tubular element with a threaded aperture, and a bolt extending from the underside of the body, through the hole of the locating formation into the threaded aperture of the tubular element, the bolt securing the tubular element to the body" in combination with the rest of the limitations in claim 1.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Lemire with any reference(s) in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 1.  Therefore, claim 1 and claims dependent therefrom (i.e., claims 3-6, 22-24, 27, and 30) are allowable in the Examiner's opinions.
With respect to claim 26, as similarly presented on pages 10-22 of the Office action mailed 09/14/2021, Lemire, as modified by Moritz and Huff, teaches most of the limitations of claim 26 but does not teach "a cover plate with a locating aperture, the cover plate located between the protruding element and the presenting side of the body in combination with the rest of the limitations in claim 26.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Lemire with any reference(s) in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 26.  Therefore, claim 26 and the claim dependent therefrom (i.e., claim 28) are allowable in the Examiner's opinions.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631